Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election of the species (B) (i) a first chimeric protein of a general structure of N terminus - (a) - (b) - (c) - C terminus, wherein: 
(a) is a first domain comprising an extracellular domain TIM3, (b) is a linker comprising at least one cysteine residue capable of forming a disulfide bond, and (c) is a second domain comprising an extracellular domain of OX40L, and 
(ii) a second chimeric protein of a general structure of N terminus - (a) - (b) - (c) - C terminus, wherein: (a) is a first domain comprising an extracellular domain of CD172a(SIRP1a) (b) is a linker comprising Serial No.: 161484,852at least one cysteine residue capable of forming a disulfide bond, and (c) is a second domain comprising an extracellular domain of CD40L, 
Attorney Docket No.: SHK-001US21116981-5001in the reply filed on 10/6/2021 is acknowledged.  
	Amended claims 1, 6, 25, 26, (10/6/2021), original claims 2-3, 24, 27-31, and new claims 36-43, (10/6/2021), are pending and under consideration by the Examiner.
Claims 4-5, 7-23, and 32-35, have been canceled in the amendment filed on 10/6/2021.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/18/2019 and 8/9/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.


4.	Claims 1-3, 6, 24-31, and 36-43, are allowable 

5.	The following is an Examiner's Statement of Reasons for Allowance: 
	None of the prior art of record describe or suggest a method of treating a tumor that expresses CD47, CEACAM1, and/or galectin-9, comprising administering to a subject in need thereof: 
(i) a first chimeric protein of a general structure of N terminus -(a) - (b) - (c) - C terminus, wherein: (a) is a first domain comprising an extracellular domain of TIM3, (b) is a linker comprising at least one cysteine residue capable of forming a disulfide bond, and (c) is a second domain comprising an extracellular domain of OX40L, and 
(ii) a second chimeric protein of a general structure of N terminus - (a) - (b) - (c) - C terminus, wherein: (a) is a first domain comprising an extracellular domain of CD172a(SIRP1α), (b) is a linker comprising at least one cysteine residue capable of forming a disulfide bond, and (c) is a second domain comprising an extracellular domain of CD40L.
The chimeric proteins recited in the claims are free of the prior art by virtue of their structural domains.  Furthermore, the claimed invention meets the requirements of 35 U.S.C. § 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646